Title: Monday May 1st. 1786.
From: Adams, John Quincy
To: 


       We recite this Week again to Mr. Jennison. This is a young man: indeed much too young, (as are all the Tutors,) for the Place he occupies. Before he took his second degree, which was last Commencement, he was chosen a Tutor, of mathematics, in which he betray’d his Ignorance often. In hearing the Sophimores recite in Geography, he had occasion to speak, of the alteration of the Style by Pope Gregory. But instead of giving them an account of the fact, and the reasons, for which it was done; he only said (very wittily) I don’t know how it happened, but there have been eleven days knocked in the head. Several other Instances equally absurd are told of him. Last fall, he changed departments with Mr. Reed, and took up the Greek. His own Class, the Freshmen, were the first that laugh’d at him in that: for he gave one of them the word γυνη to parse, it was said right, but he was corrected by the Tutor, who said the genitive Case was της γυνης. He has improved since that, but still makes frequent mistakes. It is certainly wrong that the Tutors should so often be changed, and be so young as they are. It would be better to chuse a person immediately after he has taken his degree, than as they do: because, when a youth leaves College, he is obliged to turn his attention to other Studies, and forgets a great deal, of what he studied at College: whereas when he has lately graduated, he has all fresh in his mind. The Dr. affects a great deal of popularity in his Class, and with the help of the late disagreement between the Classes he has pretty well succeeded; but he does not seem to care, what the other Classes think of him.
      